SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934. AMENDMENT NO. 2 Filed by the Registrant [X] Filed by Party other than the Registrant [ ] [ x ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only [as permitted by Rule 14a-6(e)(2)] [] Definitive Information Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 BIG CAT ENERGY CORPORATION (Exact name of Registrant as specified in its charter.) Commission File number 000-49870 Payment of Filing Fee (Check the appropriate box): [] No fee required. [ x ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11: 1. Title of each class of securities to which transaction applies:common stock 2. Aggregate number of securities to which transaction applies:10,000,000 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): based on same value per share as recent sale of 5,000,000 shares at $.05 per share 4. Proposed maximum aggregate value of transaction:$500,000 5. Total fee paid: $100 [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid; 2. Form, Schedule or Registration Statement No. 3. Filing Party: /s/Big Cat Energy Corporation, Rick Stifel, CFO 4. Date Filed: January 22, 2008 1 BIG CAT ENERGY CORPORATION 201 W. Lakeway, Suite 1000 Gillette,
